DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 2003/0111521 A1) in view of Broderick (US 2007/0134454 A1).
Regarding claim 1, Holmes teaches a method comprising: providing a box (Fig. 1) comprising four walls with a corner where two walls connect (Fig. 2), bottom pieces connected to the walls that interlock with each other when the box is in a closed configuration, a top 13 connected to the sides, and a handle attached to the sides 31+33, and contents disposed inside the box (0005); opening the top of the box (Fig. 4).  Holmes does not teach a disconnection and forming a tray. Broderick teaches an analogously shaped disposable packaging and teaches providing perforation 14, 16 (Fig. 1) lines along side walls to enable a user to create a placemat for the contents (0003).  It would have been obvious to one of ordinary skill in the art to modify the structure and method of Holmes with the teachings of Broderick with the motivation of providing the additional function of having a playmat.  Broderick teaches opening or tearing the box along one of the corners creating a disconnection (0019); unfolding the box into a tray configuration (0019); and arranging the box on a side with an interior surface pointing up and an exterior surface pointing down to form a tray (Fig. 2).
Regarding claim 2, Holmes teaches removing the contents from the box (0150).
Regarding claim 3, Holmes teaches the walls are a first wall 3 (Fig. 2), a second wall (having element 17), a third wall (having element 31), and a fourth wall 7, and the third wall connects to the fourth wall at a glue line 24.  Holmes is modified with perforations of Broderick, and Broderick teaches the first wall connects to the second wall at a first perforation, the second wall connects to the third wall at a second perforation (Fig. 1).
Regarding claim 4, Holmes teaches the third and fourth walls connect along the glue line (Fig. 2).  Holmes is modified with perforations of Broderick, and Broderick teaches perforation along the sides of the bag (0019), which is along the glue line.
Regarding claim 5, Holmes is modified with the teachings of Broderick, and Broderick illustrates placing the contents on the tray (Fig. 2).
Regarding claim 6, Holmes teaches the contents are consumer products (0005) and Broderick teaches food (0003), which are known to be used or eaten.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 2003/0111521 A1) in view of Broderick (US 2007/0134454 A1) as applied to claim 6 above, and further in view of Giampapa (US 6,059,179).
Regarding claim 7, Holmes does not teach playing with the tray.  Giampapa teaches an analogous box convertible to a playmat and teaches providing activities on the playmat (col 4 lines 61-col 5 line 5).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Holmes with the indicia as taught by Giampapa with the motivation of providing the additional utility of an activity mat, as taught by Giampapa.
Regarding claim 8, Holmes teaches the package is usable as a gift wrap (0103), which is known to be discarded after use.
Regarding claims 9-10, Holmes teaches providing printed matter on an exterior.  Holmes is modified with the indicia of Giampapa, and Giampapa teaches providing the indicia on the interior (col 4 lines 61-col 5 line 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for additional references teaching containers convertible into playmats.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734